Clifford F. Brown, J.,
dissenting. The court today expressly acknowledges that the determination by the court of appeals that the successor judge abused his discretion under Civ. R. 63(B) by not granting a new trial was grounded on the “ ‘facially strange verdicts granting young Thomas only $100 and his mother nothing, although the record impressively articulates that she incurred substantial medical bills.’ ” The court also recognized that: summary judgment was granted plaintiffs on the issue of defendants’ liability for plaintiff Thomas’ injuries; the trial court directed a verdict in favor of plaintiffs on the issue of causation; the only issue remaining for the jury concerned the amount of damages to be awarded; and that plaintiffs presented evidence that Thomas’ injuries were permanent and that the medical bills for the injuries totaled $15,000.
These conceded facts mandate the granting of a new trial on grounds of Civ. R. 59(A)(4) or (6). Incredibly, this court concludes that the foregoing facts and observations “are irrelevant to a discussion of Civ. R. 63(B) and are more appropriately directed to an analysis of the verdicts under Civ. R. 59(A) which sets forth specific grounds upon which a new trial may be granted.” Putting it another way, this court also says “the fact that a new trial may be *81warranted under Civ. R. 59(A) does not perforce mean that a successor judge abuses his discretion under Civ. R. 63(B) in denying a new trial.”
The majority’s erroneous conclusion flows from its refusal to construe Civ. R. 63(B) in pari materia with Civ. R. 59(A). In my view, a successor trial judge proceeding under Civ. R. 63(B) must consider the trial record as tested by the grounds for a new trial specified in Civ. R. 59(A). There is nothing in Civ. R. 63(B) which expresses or implies that the successor trial judge should not consider any of the nine grounds for a new trial specified in Civ. R. 59(A). Common sense dictates he should consider such grounds. To hold otherwise is to cloak the successor trial judge with unbridled discretion to refuse to grant a new trial without fear of reversal no matter how ridiculous the verdict is which he reviews. That cannot be what Civ. R. 63(B) means lest the last clause of the rule be rendered an absurdity.
Further, there is no validity for this court’s statement in the opinion that “the impact of the court of appeals’ decision is that a successor judge, faced with a pending motion for a new trial which involves the weight or credibility of the evidence, must grant a new trial lest he abuse his discretion under Civ. R. 63(B).” (Emphasis added.) On the contrary, such successor judge need not grant a new trial in every case, but only when the record supports the grant of a new trial under Civ. R. 59(A)(1) through (9), then and then only. Credibility of witnesses and its concomitant inquiry, whether the verdict is either “excessive or inadequate” or the judgment is “not sustained by the weight of the evidence,” under Civ. R. 59(A)(4) and (6) are properly and continually determined in civil cases by the court of appeals without seeing the witnesses. There is no reason why the successor judge should not do the same under identical circumstances.
The court today gives a successor trial judge carte-blanche power to refuse to grant a new trial. The last clause of Civ. R. 63(B) should mean that whenever such successor judge “is satisfied that he cannot perform those duties” with reference to a motion for a new trial, he should grant a new trial.
A remand to the court of appeals to determine nine other assignments of error under which that court must apply Civ. R. 59(A) and grant a new trial thereunder, is a waste of judicial time and machinery. The resources of our appellate courts would be better put to use were this court to decide issues which are already squarely before us, rather than to engage in this game of judicial chess.
Therefore, I dissent.